Title: [Diary entry: 12 January 1760]
From: Washington, George
To: 

Saturday Jany. 12th. Sett out with Mrs. Bassett on her journey to Port Royal. The morning was clear and fine but soon clouded and promisd much Rain or other falling weather wch. is generally the case after remarkable white Frosts—as it was to day. We past Occoquan witht. any great difficulty withstanding the Wind was something high and Lodgd at Mr. McCraes in Dumfries—sending the Horses to the Tavern. Here I was informd that Colo. Cocke was disgusted at my House, and left it because he see an old Negroe there resembling his own Image.